Citation Nr: 0706906	
Decision Date: 03/08/07    Archive Date: 03/20/07

DOCKET NO.  99-06 738A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a psychiatric 
disorder, secondary to hypertension.

3.  Entitlement to service connection for heart disease, 
secondary to hypertension.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1977 to December 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (hereinafter "the Court") on October 12, 
2006, which vacated a June 2005 Board decision and remanded 
the case for additional development.  The issue initially 
arose from rating decisions in January 1997 and January 2004 
by the New York, New York, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Pursuant to a Joint Motion for Remand, the United States 
Court of Appeals for Veterans Claims, in its October 2006 
order, found additional efforts were required in this case to 
assist the veteran in obtaining copies of any medical records 
in the custody of the U.S. Army Hospital Facility at Fort 
Brook in San Juan, Puerto Rico, for the period on or about 
March 1981 or in the custody of the Puerto Rican National 
Guard, Camp Santiago Training Site Medical Section in 
Salinas, Puerto Rico, for the period on or about March 1981.  
Therefore, the case must be remanded for additional 
development.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  A review of the 
record shows the veteran was notified of the VCAA duties to 
assist and of the information and evidence necessary to 
substantiate his claims by correspondence dated in 
February 2003, March 2003, and October 2003.

The Court, in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
held that the VCAA notice requirements applied to all 
elements of a claim.  It was further noted that regarding the 
disability-rating element, in order to comply with section 
5103(a), VA must notify the claimant of any information, and 
any medical or lay evidence, not previously provided, that is 
necessary to establish a disability rating for each of the 
disabilities contemplated by the claim and allowed under law 
and regulation.  Therefore, the Board finds appropriate 
action should be taken to ensure adequate VCAA notice as to 
all elements of the claims are provided.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  See 38 C.F.R. § 3.159.  VA must make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim, make reasonable 
efforts to obtain relevant records adequately identified and 
authorized by the claimant, notify the claimant of the 
efforts taken to obtain those records, describe further 
action to be taken by VA, and make continued efforts to 
obtain records from a federal government department or agency 
unless it is reasonably certain that such records do not 
exist or that further efforts to obtain those records would 
be futile.  38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following:

1.  The veteran must be provided 
notification (1) of the information and 
evidence not of record necessary to 
substantiate his claims, (2) of the 
information and evidence that VA will 
seek to provide, (3) of the information 
and evidence that he is expected to 
provide, and (4) to request or tell him 
to provide any evidence in his possession 
that pertains to the claims.  These 
notice requirements are to be applied to 
all elements of the claims.  

2.  The RO should make additional 
attempts to obtain any medical records in 
the custody of the U.S. Army Hospital 
Facility, Fort Brook in San Juan, Puerto 
Rico (A/K/A Rodriguez Army Health Clinic, 
Fort Buchanan, Puerto Rico), for the 
period on or about March 1981 or in the 
custody of the Puerto Rican National 
Guard, Camp Santiago Training Site 
Medical Section in Salinas, Puerto Rico, 
for the period on or about March 1981.  
In addition, specific requests should be 
made to the appropriate offices for any 
medical or personnel records associated 
with the veteran's reported National 
Guard service in Puerto Rico and New York 
from June 1980 to June 1983.  All 
documents and correspondence associated 
with these efforts should be included in 
the claims file.

Efforts should be made to obtain these 
records unless it is reasonably certain 
that such records do not exist or that 
further efforts to obtain those records 
would be futile.  In that case, official 
documentation indicating that the records 
are not available is to be associated 
with the claims folder.  The veteran and 
his attorney should be notified of any 
unsuccessful efforts and informed of his 
ultimate responsibility for providing 
evidence and of any further VA action to 
be taken regarding the claims.

3.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed.  
All applicable laws and regulations 
should be considered.  If any benefit 
sought remains denied, the veteran and 
his attorney should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



